People v Tall (2020 NY Slip Op 05866)





People v Tall


2020 NY Slip Op 05866


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Acosta, P.J., Mazzarelli, Moulton, González, JJ. 


Docket No. 060766/14N Appeal No. 12127 Case No. 2017-2023 

[*1]The People of the State of New York, Respondent,
vOumar Tall, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 12, 2015, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v. Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the trial court's determinations concerning identification and credibility. The victim took a photograph
of defendant immediately after the attack, which clearly corroborates the victim's testimony, and we reject defendant's arguments to the contrary.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020